PER CURIAM.
Willie Ann Oliver appeals the summary denial of her motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order. We note, however, that we cannot discern from Oliver’s motion or the trial court’s order whether Oliver’s sentence was the result of a negotiated plea. If it was, Oliver might be entitled to relief under Florida Rule of Criminal Procedure 3.850. This affirmance is without prejudice for Oliver to seek such relief. See Gibson v. State, 775 So.2d 353 (Fla. 2d DCA 2000); Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc).
Affirmed.
BLUE, A.C.J., and FULMER and GREEN, JJ., concur.